Judgment unanimously affirmed. Memorandum: We reject the argument of defendant that the evidence is insufficient to support a determination that he had knowledge of the weight of the controlled substance in his possession. The arresting officer testified that defendant removed a plastic bag about the size of a baseball from his pants pocket, held it in his hand, and then threw it over a fence. Defendant was convicted under an aggregate weight statute and his knowledge of the weight of the substance may be inferred from his handling of it (see, People v Sanchez, 86 NY2d 27, 33; People v Ryan, 82 NY2d 497, 505; People v Dillon, 207 AD2d 793, 796, affd 87 NY2d 885). The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Monroe County Court, Connell, J.—Criminal Possession Controlled Substance, 1st Degree.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Balio, JJ.